 



Exhibit 10.2
ASSET PURCHASE AGREEMENT
     This Asset Purchase Agreement (this “Agreement”) is entered into as of
October 27, 2005, by and among JLG Industries, Inc., a company incorporated
under the laws of Pennsylvania with its principal place of business located at 1
JLG Drive, McConnellsburg, Pennsylvania 17233 (“Buyer” or “JLG”), Caterpillar
S.A.R.L., a societe a responsabilite limitee organized under the laws of
Switzerland with its principal place of business located at 76 Route de
Frontenex, P.O. Box 6000, Geneva 6, 1211, Switzerland (“CSARL”), Caterpillar
(U.K.) Limited, a corporation organized under the laws of England and Wales with
its principal place of business located at Peckleton Lane, Co. Desford,
Leicester, England LE9 9JT, United Kingdom (“Cat UK”), Caterpillar Poland Sp. z
o.o., a Polish limited liability company with its principal place of business
located at U1. Lubielski 74, 23-300, Janow Lubelski, Poland (“Cat Poland”),
Caterpillar Tosno, L.L.C., a Russian limited liability company organized under
the laws of Russia with its principal place of business located at 1/1
Moskovskoye shosse, Leningradskaya Olbast, Tosno, Russia 187000 (“Cat Tosno”),
Caterpillar Hungary Components Manufacturing Ltd., a Hungarian corporation with
its principal place of business located at 2117 Isaszeg Hrsz, 0185/3, Hungary
(“Cat Hungary”), and Caterpillar Inc., a company incorporated under the laws of
Delaware, United States, with its principal place of business located at 100
N.E. Adams St., Peoria, Illinois U.S.A. 61629 (“Caterpillar”). In this
Agreement, (i) CSARL, Cat UK, Cat Poland, Cat Tosno, Cat Hungary and Caterpillar
shall be collectively referred to as “Seller”, (ii) CSARL and Caterpillar shall
be collectively referred to as “Cat IP Seller”, (iii) Cat UK, Cat Poland, Cat
Hungary and Cat Tosno shall be collectively referred to as “Cat Tangible
Personal Property Seller”, and (iv) CSARL, Cat UK, Cat Poland, Cat Tosno, Cat
Hungary, Caterpillar, and Buyer are sometimes called singularly a “Party” and
collectively the “Parties.”
     WHEREAS, Caterpillar and JLG intend to establish a relationship in which
Caterpillar and JLG will cooperate in the joint design and distribution of
telehandlers, Caterpillar will supply certain components to JLG for the
production and manufacture of telehandlers, and Caterpillar will sell to JLG,
and JLG will purchase, certain of Caterpillar’s assets used exclusively in
telehandler production; and
     WHEREAS, concurrently with the execution of this Agreement and in
conjunction with such intention, Caterpillar and JLG will execute that certain
Strategic Alliance Agreement dated as of the date hereof (the “Strategic
Alliance Agreement”), pursuant to which Caterpillar and JLG have agreed to
cooperate in the area of telehandler design, manufacture, distribution, and
product support; and
     WHEREAS, concurrently with the execution of this Agreement and in
conjunction with such intention, Caterpillar and JLG will execute that certain
Component Supply Agreement dated as of the date hereof (the “Component Supply
Agreement”), whereby Caterpillar shall supply to JLG and JLG shall purchase from
Caterpillar certain components and products manufactured by or for Caterpillar;
and
     WHEREAS, concurrently with the execution of the Strategic Alliance
Agreement and the Component Supply Agreement and in conjunction with such
intention, the Parties have agreed to enter into this Agreement whereby Seller
shall sell to JLG, and JLG shall purchase from Seller, certain assets used in
the manufacture of Caterpillar’s B Series telehandlers and Compact Telehandlers.
     NOW, THEREFORE, in consideration of the mutual covenants, premises and
agreements herein contained, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:

1



--------------------------------------------------------------------------------



 



     Section 1. Definitions.
     “Accredited Investor” has the meaning set forth in Regulation D promulgated
under the Securities Act.
     “Acquired Assets” means the Caterpillar Tangible Personal Property and the
Caterpillar Intellectual Property.
     “Affiliate” means, with respect to a person, any legal entity directly or
indirectly controlling, controlled by, or under common control with such person;
where “control” means a direct or indirect ownership interest of more than 50%
in such legal entity or person.
     “Alliance” means the cooperation between Caterpillar and JLG in the area of
telehandler design, manufacture, distribution, and product support.
     “Atlas II Assets” means the assets dedicated to and developed for use in
the request for proposal for the Atlas II Bid Solicitation.
     “Atlas II Bid Solicitation” means the bid solicitation for all-terrain
telehandlers to replace the current Atlas telehandlers used by the U.S. Army and
for which the U.S. Army has requested proposals.
     “B Series Telehandlers” means Seller’s B Series telehandler models TH220B,
TH330B, TH340B, TH350B, TH355B, TH360B, TH460B, TH560B and TH580B.
     “Business” means the business of the design, manufacture, and assembly of
the Seller’s B Series Telehandlers and Compact Telehandlers operated from
locations at Desford and Stockton, England, and Tosno, Russia.
     “Buyer” has the meaning set forth in the preamble above.
     “Buyer Note” has the meaning set forth in Section 2(c) below.
     “Cat Hungary’s Knowledge” means the Knowledge as of the date hereof of the
senior managers of Cat Hungary.
     “Cat Poland’s Knowledge” means the Knowledge as of the date hereof of the
senior managers of Cat Poland.
     “Cat Tosno’s Knowledge” means the Knowledge as of the date hereof of the
senior managers of Cat Tosno.
     “Cat UK’s Knowledge” means the Knowledge as of the date hereof of the
senior managers and legal department of Cat UK.
     “Caterpillar Tangible Personal Property” means the tangible personal
property set forth in attached Exhibit A, including any Atlas II Assets.
     “Caterpillar Intellectual Property” means the Intellectual Property set
forth in attached Exhibit A.
     “Caterpillar’s Knowledge” means the Knowledge as of the date hereof of the
senior managers and legal department of Caterpillar.
     “Closing” has the meaning set forth in Section 2(d) below.
     “Closing Date” has the meaning set forth in Section 2(d) below.
     “Common Intellectual Property” means that intellectual property identified
as such on Exhibit D of the Strategic Alliance Agreement and which Caterpillar
Inc. will grant Buyer a non-exclusive, worldwide license to use.
     “Compact Telehandlers” means Seller’s TH210 and TH215 compact telehandler
models.
     “Component Supply Agreement” has the meaning set forth in the Recitals.

2



--------------------------------------------------------------------------------



 



     “CSARL’s Knowledge” means the Knowledge as of the date hereof of the senior
managers and legal department of CSARL.
     “Designated Purchaser” has the meaning set forth in Section 2(g) below.
     “Disclosure Schedule” has the meaning set forth in Section 3 below.
     “EAME Manufacturing Transition Date” shall have the meaning assigned to it
in the Strategic Alliance Agreement.
     “EAME Transition Date” shall have the meaning assigned to it in the
Strategic Alliance Agreement.
     “Employment Costs” means the cost of employing the relevant employees,
including salary, wages, contractual and non-contractual remuneration and/or
benefits, allowances, statutory sick pay, statutory maternity pay, holiday pay,
commissions, bonuses or incentives (discretionary or otherwise), National
Insurance contributions, pension contributions, payments made under statute or
regulations, and the cost of supplying the benefits of employment.
     “Employee Representatives” means any recognized trade union, staff council
or similar body, or elected representative recognized by law or by the employer
as representing the Employees.
     “Employees” means those employees employed in the Business in the United
Kingdom.
     “Employment Liabilities” means all claims, damages, compensation, awards,
penalties, fines, interest, costs (including reasonable legal fees), expenses
and any other liabilities whatsoever arising from or connected with the
employment of, or the holding of any directorship or other office or position
by, the relevant persons or the termination of such employment, office, position
or directorship.
     “Infringing Intellectual Property” has the meaning set forth in Section
8(c) below.
     “Intellectual Property” means any intellectual property rights of any kind
including inventions (whether patentable or not), patents, patent applications,
know-how, trade secrets and copyrights, including any and all rights with
respect to the foregoing anywhere in the world.
     “JLG Common Platform” shall have the meaning assigned to it in the
Strategic Alliance Agreement.
     “Knowledge” means actual knowledge (i.e., applicable Party has no
obligation to conduct an independent investigation).
     “Losses” means losses, liabilities, costs, claims, damages, and reasonable
attorney fees.
     “Material Adverse Effect” or “Material Adverse Change” means any effect or
change that would be materially adverse to the Alliance, taken as a whole, or to
the ability of Seller to consummate timely the transactions contemplated hereby;
provided that none of the following shall be deemed to constitute, and none of
the following shall be taken into account in determining whether there has been,
a Material Adverse Effect or Material Adverse Change: (a) any adverse change,
event, development, or effect arising from or relating to (i) general business
or economic conditions, including such conditions related to the Alliance,
(ii) national or international political or social conditions, including the
engagement by the United States, the United Kingdom or Switzerland in
hostilities, whether or not pursuant to the declaration of a national emergency
or war, or the occurrence of any military or terrorist attack upon the United
States, United Kingdom or Switzerland, or any of their respective territories,
possessions, or diplomatic or consular offices or upon any military
installation, equipment or personnel of the United States, United Kingdom or
Switzerland, (iii) financial, banking, or securities markets (including any
disruption thereof and any decline in the price of any security or any market
index), (iv) changes in laws, rules, regulations, orders, or other binding
directives issued by any governmental entity, (v) the taking of any action
contemplated by this Agreement and the other agreements contemplated hereby or
(vi) the disclosure of this Agreement or the transactions contemplated hereby,
and (b) any adverse change in or effect on the Alliance that is

3



--------------------------------------------------------------------------------



 



cured by Seller, to the reasonable satisfaction of Buyer, before the earlier of
(i) the Closing Date and (ii) the date on which this Agreement is terminated
pursuant to Section 9 hereof.
     “Ordinary Course of Business” means the ordinary course of business
consistent with past custom and practice (including with respect to quantity and
frequency).
     “Parties” has the meaning set forth in the preamble above.
     “Party” has the meaning set forth in the preamble above.
     “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization, any other business entity, or a
governmental entity (or any department, agency, or political subdivision
thereof).
     “Purchase Price” has the meaning set forth in Section 2(c) below.
     “ROW Transition Date” means November 1, 2006.
     “Seller” has the meaning set forth in the preamble above.
     “Strategic Alliance Agreement” has the meaning set forth in the Recitals.
     “Tax” or “Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental, customs duties, capital stock,
franchise, profits, withholding, social security (or similar), unemployment,
disability, real property, personal property, sales, use, transfer,
registration, value added, alternative or add-on minimum, estimated, or other
tax of any kind whatsoever, whether computed on a separate or consolidated,
unitary or combined basis or in any other manner, including any interest,
penalty, or addition thereto, whether disputed or not.
     “Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
     “Transfer Regulations” means the Transfer of Undertakings (Protection of
Employment) Regulations 1981, as amended and any re-enactment, modification or
extension thereof.
     “VAT” means value added tax or any similar sales or turnover tax.
     Section 2. Basic Transaction.
     (a) Purchase and Sale of Assets. On the basis of the representations,
warranties, covenants, and agreements, subject to the satisfaction or waiver of
the conditions set forth in this Agreement, and for the consideration specified
in Section 2(c), and subject to the information and consultation obligations of
the Parties by operation of English and/or any other applicable law of the
European Union to consult with Caterpillar’s and/or its Affiliates employees
and/or employee representatives having been completed to Cat UK’s and Buyer’s
reasonable satisfaction (which the parties agree must be completed before
Closing), Buyer agrees to purchase from Cat IP Seller the Caterpillar
Intellectual Property and from Cat Tangible Personal Property Seller the
Caterpillar Tangible Personal Property.
     (b) No Assumed Liabilities. Notwithstanding anything to the contrary in
this Agreement, Seller shall retain and discharge all liabilities of the
Business and the Atlas II Bid Solicitation and Buyer shall not assume any
liability of Seller in respect of the Business or otherwise.
     (c) Purchase Price. Buyer agrees to pay to Seller at the Closing
$51,400,000.00 (the “Purchase Price”) for the Acquired Assets by delivery of
(i) its promissory note (the “Buyer Note”) in the form of Exhibit B attached
hereto in the principal amount of $5,000,000.00 made payable to CSARL, which
amount Buyer shall pay to CSARL on September 15, 2006 and (ii) cash to Seller in
the amount of $46,400,000.00, with such cash portions payable by wire transfer
or delivery of other immediately available funds.

4



--------------------------------------------------------------------------------



 



     (d) The Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Caterpillar Inc.,
in Peoria, Illinois commencing at 9:00 a.m. local time on November 30, 2005, or,
if not yet satisfied or waived by November 30, 2005, as soon as possible after
the satisfaction or waiver of all conditions to the obligations of the Parties
to consummate the transactions contemplated hereby (other than conditions with
respect to actions the respective Parties will take at the Closing itself) on a
date mutually determined by the Parties (the “Closing Date”).
     (e) Deliveries at the Closing. At the Closing,
     (i) Seller shall deliver to Buyer the various certificates and documents
referred to in Section 7(a) below;
     (ii) Buyer shall deliver to Seller the various certificates and documents
referred to in Section 7(b) below;
     (iii) Seller shall execute, acknowledge (if appropriate), and deliver to
Buyer (A) assignments in the forms attached hereto as Exhibits C-1 through C-4
and (B) such other instruments of sale, transfer, conveyance, and assignment as
Buyer and its counsel may reasonably request; and
     (iv) Buyer shall deliver to Seller the consideration specified in Section
2(c) above.
     (f) Allocation. Buyer and Seller shall, as soon as practicable, mutually
agree to an allocation, which Seller shall prepare, of the Purchase Price (and
all other capitalized costs) among the Acquired Assets in accordance with
applicable state, local or foreign law, as appropriate. Once agreed to by the
Parties, the allocation shall be binding upon Buyer and Seller. Seller and Buyer
shall report, act, and file Tax Returns in all respects and for all purposes
consistent with such agreed allocation. Buyer shall timely and properly prepare,
execute, file, and deliver all such documents, forms, and other information as
Seller may reasonably request in preparing such allocation. Neither Seller nor
Buyer shall take any position (whether in audits, tax returns, or otherwise)
that is inconsistent with such allocation unless required to do so by applicable
law.
     (g) Designated Purchasers. Seller acknowledges and agrees that, prior to
the Closing Date, Buyer may, upon prior written notice to Seller, assign its
rights and obligations, in whole or in part, under this Agreement to one or more
of its wholly-owned Affiliates (each such entity, a “Designated Purchaser”) for
the purpose of carrying out the transactions contemplated hereby, including to
purchase and accept the Caterpillar Intellectual Property and/or the Caterpillar
Tangible Personal Property; provided, however, that Buyer shall be and remain
jointly and severally liable for all obligations of Buyer and any such
Designated Purchaser under this Agreement and under all documents and
instruments to be executed and delivered by Buyer or any such Designated
Purchaser pursuant hereto.
     (h) Delivery of Caterpillar Tangible Personal Property and Drawings. Within
a reasonable amount of time after the EAME Manufacturing Transition Date, the
Caterpillar Tangible Personal Property will be made available “AS IS, WHERE IS”
to Buyer. The Caterpillar Tangible Personal Property located at Seller’s
facilities will be made available to Buyer Ex Works (Incoterms 2000) Seller’s
facilities, while the Caterpillar Tangible Personal Property located at Seller’s
supplier’s facilities will remain at such supplier’s facilities until such time
as Buyer makes its own arrangements for shipping. After the Closing, Seller
agrees to attach labels indicating Buyer’s ownership, if provided by Buyer, to
the Caterpillar Tangible Personal Property that remains at Seller’s facilities
by mutual agreement of the Parties, and Seller will notify in writing those
suppliers in possession of Caterpillar Tangible Personal Property of Buyer’s
ownership thereof. As soon as practicable, Seller will deliver to Buyer
(i) electronic copies of the drawings related to the Caterpillar Intellectual

5



--------------------------------------------------------------------------------



 



Property and the Common Intellectual Property, (ii) the original application
files of Seller (whether held by Seller or Seller’s intellectual property
counsel) relating to the Caterpillar Intellectual Property, (iii) technical
files, testing files, CE certification and homologation files, stress analysis
documentation, supplier lists, and operator and service and parts manuals,
drawings, and technical specifications relating to the Caterpillar Intellectual
Property, (iv) any existing correspondence or other communication located at
Caterpillar’s world headquarters relating to any of the Caterpillar Intellectual
Property that Seller and/or Seller’s intellectual property counsel may receive
from any patent or copyright office or other governmental agency or body
relating to the Caterpillar Intellectual Property, and (v) the other engineering
assets identified on Schedule 2(h). Caterpillar agrees to cooperate in good
faith in (i) delivering all Caterpillar Intellectual Property not included in
the foregoing sentence of this Section or not available in any tangible,
transferable form (including employee know-how, as embodied in drawings, and
trade secrets) to JLG in a manner to be mutually agreed upon by the Parties,
which in any event shall include the assistance and access provided for in
Section 6(c) and (ii) taking such other steps, at JLG’s expense, as are
reasonably necessary to transfer the Caterpillar Intellectual Property to JLG.
     Section 3. Seller’s Representations and Warranties.
     Each of CSARL, Cat UK, Cat Poland, Cat Tosno, Cat Hungary, and Caterpillar
individually, represents and warrants to Buyer as follows, except as set forth
in any of the disclosure schedules accompanying this Agreement and initialed by
the Parties (the “Disclosure Schedule”). The Disclosure Schedule will be
arranged in paragraphs corresponding to the lettered and numbered paragraphs
contained in this Section 3.
     (a) Organization. Each of CSARL, Cat UK, Cat Poland, Cat Tosno, Cat
Hungary, and Caterpillar is a corporation duly organized, validly existing, and
in good standing under the laws of the jurisdiction of its incorporation.
     (b) Authorization of Transaction Each of CSARL, Cat UK, Cat Poland, Cat
Tosno, Cat Hungary, and Caterpillar has full corporate power and authority to
execute and deliver this Agreement and to perform its obligations hereunder. The
execution, delivery, and performance of this Agreement and the agreements
contemplated hereby and the consummation of the transactions contemplated hereby
have been duly authorized by CSARL, Cat UK, Cat Poland, Cat Tosno, Cat Hungary,
and Caterpillar. This Agreement constitutes, and when executed and delivered,
the other documents and instruments to be executed and delivered by CSARL, Cat
UK, Cat Poland, Cat Tosno, Cat Hungary, and Caterpillar pursuant hereto will
constitute, the valid and legally binding obligations of each of CSARL, Cat UK,
Cat Poland, Cat Tosno, Cat Hungary, and Caterpillar, enforceable in accordance
with its terms and conditions.
     (c) Non-contravention. Neither the execution and delivery of this
Agreement, nor the consummation of the transactions contemplated hereby will
(i) violate any statute, regulation, injunction, order, or other restriction of
any governmental agency or court to which CSARL, Cat UK, Cat Poland, Cat Tosno,
Cat Hungary, or Caterpillar is subject or any provision of the charter or bylaws
of CSARL, Cat UK, Cat Poland, Cat Tosno, Cat Hungary, or Caterpillar; (ii)
result in a material breach of any material agreement (relating to the Business)
to which CSARL, Cat UK, Cat Poland, Cat Tosno, Cat Hungary, or Caterpillar is a
party or to which any of the Acquired Assets is subject (or result in the
imposition of any lien upon any of the Acquired Assets); or (iii) require CSARL,
Cat UK, Cat Poland, Cat Tosno, Cat Hungary, or Caterpillar to give any notice
to, make any filing with, or obtain any authorization of any governmental agency
or other third party in order for the Parties to consummate the transactions
contemplated by this Agreement.
     (d) Brokers’ Fees. None of CSARL, Cat UK, Cat Poland, Cat Tosno, Cat
Hungary, or Caterpillar has any liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement.

6



--------------------------------------------------------------------------------



 



     (e) Tooling and Drawings. To Seller’s Knowledge, the Acquired Assets
include all tooling and drawings unique to the B Series Telehandlers and Compact
Telehandlers used by Seller in the design and manufacture of same.
     (f) Title to Caterpillar Tangible Personal Property. Cat Tangible Personal
Property Seller has good and marketable title to the Caterpillar Tangible
Personal Property free and clear of any lien, encumbrance, license, right of any
third party (other than suppliers’ rights to continued use and possession for
that Caterpillar Tangible Personal Property currently in the possession of third
party suppliers), or other restriction. To Cat UK’s Knowledge, Cat Poland’s
Knowledge, Cat Hungary’s Knowledge, and Cat Tosno’s Knowledge, Section 3(f) of
the Disclosure Schedule accurately sets forth the location of the tooling
included in the Acquired Assets and the identity of the party having possession
of such tooling.
     (g) Telehandler Design. To CSARL’s Knowledge, Cat UK’s Knowledge, Cat
Poland’s Knowledge, Cat Tosno’s Knowledge, Cat Hungary’s Knowledge, and
Caterpillar’s Knowledge the designs of the B Series Telehandlers and Compact
Telehandlers are free from material defects and are materially compliant with
applicable CE, homologation, and other governmental approvals and safety
standards.
     (h) Intellectual Property.
     (i) Cat IP Seller has good and marketable title to the Caterpillar
Intellectual Property free and clear of any lien, encumbrance, license, right of
any third party (other than suppliers’ rights to continued use and possession of
certain Caterpillar Intellectual Property for purposes of manufacturing
components for B Series Telehandlers and Compact Telehanders), or other
restriction, except as identified in Section 3(h)(ii) of the Disclosure
Schedule. To CSARL’s and Caterpillar’s Knowledge, in operating the Business
neither CSARL nor Caterpillar has ever infringed upon, misappropriated, or
violated any material Intellectual Property rights of third parties in any
material respect, and the directors and officers of CSARL and Caterpillar have
never received any claim or notice alleging any such interference, infringement,
misappropriation, or violation (including any claim that CSARL or Caterpillar
must license or refrain from using any Intellectual Property rights of any third
party). To CSARL’s and Caterpillar’s Knowledge, no third party has interfered
with, infringed upon, misappropriated, or violated any Caterpillar Intellectual
Property rights in any material respect.
     (ii) Exhibit A identifies each patent or registration that has been issued
to Cat IP Seller with respect to the Caterpillar Intellectual Property and
identifies each pending patent application or application for registration that
Cat IP Seller has made with respect to the Caterpillar Intellectual Property,
and Section 3(h)(ii) of the Disclosure Schedule identifies each material
license, agreement, or other permission that Cat IP Seller has granted to any
third party with respect to the Caterpillar Intellectual Property (together with
any exceptions). Cat IP Seller will deliver to Buyer correct and complete copies
of all such patents, registrations, applications, licenses, agreements, and
permissions (as amended to date). Except as set forth in Section 3(h)(ii) of the
Disclosure Schedule, with respect to each item of Caterpillar Intellectual
Property identified on Exhibit A:
     (A) Cat IP Seller possesses all right, title, and interest in and to the
item, free and clear of any lien, encumbrance, license, or other restriction;
     (B) the item is not subject to any outstanding injunction, judgment, order,
decree, ruling, or charge;
     (C) no action, suit, claim, or demand is pending or, to CSARL’s or
Caterpillar’s Knowledge, is threatened that challenges the validity,
enforceability, use, or ownership of the item; and

7



--------------------------------------------------------------------------------



 



     (D) no expiration of the item is reasonably foreseeable, except for patents
expiring at the end of their statutory terms (and not as a result of any act or
omission by Cat IP Seller, including a failure by Cat IP Seller to pay any
required maintenance fees).
     (iii) Except with respect to Intellectual Property related to components to
be sold by Caterpillar Inc. or its Affiliates to Buyer pursuant to the Component
Supply Agreement and certain Intellectual Property not owned by Cat IP Seller as
set forth in attached Exhibit D, the Caterpillar Intellectual Property, together
with the Common Intellectual Property, comprise all of the material Intellectual
Property currently utilized by Seller to manufacture the B Series Telehandlers
and Compact Telehandlers.
     (i) Contracts. Section 3(i) of the Disclosure Schedule lists all written
contracts and other written agreements (solely relating to the Business) (other
than purchase orders) to which CSARL, Cat UK, Cat Poland, Cat Tosno, Cat
Hungary, or Caterpillar is a party and the performance of which will involve
consideration in excess of $100,000. CSARL, Cat UK, Cat Poland, Cat Tosno, Cat
Hungary, or Caterpillar has made available to Buyer a correct and complete copy
of each contract or other agreement (as amended to date) listed in Section 3(i)
of the Disclosure Schedule.
     (j) Litigation. Section 3(j) of the Disclosure Schedule sets forth each
instance (relating to the B Series Telehandlers and/or Compact Telehandlers) in
which CSARL, Cat UK, Cat Poland, Cat Tosno, Cat Hungary, or Caterpillar (i) is
subject to any outstanding injunction, judgment or order or (ii) is a party to
any action, suit, arbitration, proceeding or investigation pending before any
court or administrative agency of any federal, state, local, or foreign
jurisdiction in the nature of product liability, such as actions, suits,
arbitrations, proceedings or investigations made in connection with an injury to
person, damage to property, or other damage arising from, caused by, or arising
out of the design, manufacture, or assembly of B Series Telehandlers or Compact
Telehandlers.
     (k) Investment. Cat IP Seller (i) understands that the Buyer Note has not
been, and will not be, registered under the Securities Act, or under any state
securities laws, and is being offered in reliance upon federal and state
exemptions for transactions not involving any public offering, (ii) is acquiring
the Buyer Note solely for its own account for investment purposes, and not with
a view to the distribution thereof, (iii) is a sophisticated investor with
knowledge and experience in business and financial matters, (iv) has received
certain information concerning Buyer and has had the opportunity to obtain
additional information as desired in order to evaluate the merits and the risks
inherent in holding the Buyer Note, and (v) is able to bear the economic risk
and lack of liquidity inherent in holding the Buyer Note.
     (l) Employees. To Cat UK’s Knowledge the data disclosed in Section 3(l) of
the Disclosure Schedule contains the material terms and conditions of employment
and collective agreements relating to the Employees or their Employee
Representatives.
     (m) Historical Cost Data. Section 3(m) of the Disclosure Schedule contains
historical cost information that Buyer received from Seller (the “Cost Data”).
The Cost Data reflects all material costs of telehandler components and
fabrications included in the B Series Telehandlers. The Cost Data was prepared
from the books and records of Seller and to Seller’s Knowledge accurately
represents the actual, total material cost paid to either an internal Seller
source or an external supplier for the noted part numbers as of the date the
Cost Data was prepared. Because the Cost Data shows the bill of material
breakdowns certain part numbers represent an arrangement, assembly, etc. level
meaning the material costs are an accumulation of the individual part number
material costs which go into the arrangement, assembly, etc. part number. The
Cost Data was not prepared in accordance with generally accepted accounting
principles. For purposes of this Section 3(m), “material” is used to express the
idea of goods as opposed to significance.

8



--------------------------------------------------------------------------------



 



     (n) Product Retrofits and Recalls. Except as set forth in Section 3(n) of
the Disclosure Schedule, to CSARL’s, Cat UK’s, and Caterpillar’s Knowledge, in
the previous three (3) years none of the B Series Telehandlers or Compact
Telehandlers has been the subject of any field fix, retrofit, or recall campaign
and no such field fix, retrofit, or recall campaign is currently planned, or, to
CSARL’s, Cat UK’s, and Caterpillar’s Knowledge, necessary.
     (o) Disclaimer of Other Representations and Warranties. CSARL, Cat UK, Cat
Poland, Cat Tosno, Cat Hungary, and Caterpillar and their Affiliates make no
representations or warranties with respect to any projections, forecasts or
forward-looking statements provided to Buyer. There is no assurance that any
projected or forecasted results will be achieved. EXCEPT TO THE EXTENT OF THE
EXPRESS REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS SECTION 3, SELLER IS
SELLING THE ACQUIRED ASSETS ON AN “AS IS, WHERE IS” BASIS AND DISCLAIMS ALL
OTHER WARRANTIES, REPRESENTATIONS AND GUARANTEES, WHETHER EXPRESS OR IMPLIED.
SELLER AND ITS AFFILIATES MAKE NO REPRESENTATIONS OR WARRANTIES AS TO
MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE AND NO IMPLIED WARRANTIES
WHATSOEVER, AND DISCLAIM ALL SUCH REPRESENTATIONS AND WARRANTIES. WITHOUT
LIMITING THE FOREGOING, AND EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION 3,
SELLER AND ITS AFFILIATES DISCLAIM ANY WARRANTY OF TITLE OR NON-INFRINGEMENT AND
ANY WARRANTY ARISING BY INDUSTRY CUSTOM OR COURSE OF DEALING. BUYER ACKNOWLEDGES
AND AGREES THAT IT IS NOT RELYING ON ANY REPRESENTATIONS OR WARRANTIES, EXCEPT
FOR THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS SECTION 3. Seller, its
Affiliates, their representatives or any other Person will not have or be
subject to any liability to Buyer or its representatives, except for fraud,
relating to the transactions contemplated by this Agreement, resulting from
(i) any information that is not included in this Agreement or the Schedules
hereto, or (ii) the use of any such information by Buyer or any of its agents,
consultants, accountants, counsel or other representatives.
     Section 4. Buyer’s Representations and Warranties. Buyer represents and
warrants to Seller as follows:
     (a) Organization of Buyer. Buyer is a corporation duly organized, validly
existing, and in good standing under the laws of the jurisdiction of its
incorporation.
     (b) Authorization of Transaction. Buyer has full corporate power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. The execution, delivery, and performance of this Agreement and the
agreements contemplated hereby and the consummation of the transactions
contemplated hereby have been duly authorized by Buyer. This Agreement
constitutes, and when executed and delivered, the other documents and
instruments to be executed and delivered by Buyer pursuant hereto will
constitute, the valid and legally binding obligations of Buyer, enforceable in
accordance with its terms and conditions.
     (c) Non-contravention. Neither the execution and delivery of this
Agreement, nor the consummation of the transactions contemplated hereby will
(i) violate any statute, regulation, injunction, order, or other restriction of
any governmental agency or court to which Buyer is subject or any provision of
the charter or bylaws of Buyer; (ii) result in a material breach of any material
agreement to which Buyer is subject; or (iii) require Buyer to give any notice
to, make any filing with, or obtain any authorization of any governmental agency
or other third party in order for the Parties to consummate the transactions
contemplated by this Agreement.
     (d) Brokers’ Fees. Buyer has no liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement.

9



--------------------------------------------------------------------------------



 



     (e) Financing. Buyer has internal resources or financing commitments from
responsible financial institutions available in connection with the acquisition
of the Acquired Assets which are in an aggregate amount sufficient to consummate
the transactions contemplated hereby.
     (f) Independent Investigation. In making the decision to enter into this
Agreement and to consummate the transactions contemplated hereby, other than
reliance on the representations and warranties of CSARL, Cat UK, Cat Poland, Cat
Tosno, Cat Hungary, and Caterpillar set forth in Section 3, Buyer has relied
solely on its own independent investigation, analysis and evaluation of the
Business and the Acquired Assets (including Buyer’s own estimate and appraisal
of the value, financial condition, operations and prospects of the Business and
the Acquired Assets). Buyer confirms to Seller that Buyer is sophisticated and
knowledgeable about the Business and is capable of evaluating the matters set
forth above.
     Section 5. Pre-Closing Covenants.
     The Parties agree as follows with respect to the period between the
execution of this Agreement and the Closing:
     (a) General. Each of the Parties will use its reasonable best efforts to
take all actions and to do all things necessary, proper, or advisable in order
to consummate and make effective the transactions contemplated by this Agreement
(including satisfaction, but not waiver, of the Closing conditions set forth in
Section 7 below).
     (b) Notices and Consents. Seller shall give any notices to third parties,
and Seller shall use its reasonable best efforts to obtain any third party
consents referred to in Section 3(c) above and Section 3(c) of the Disclosure
Schedule.
     (c) Operation of Business. From the date of this Agreement until the
Closing Date, Seller shall operate the Business in the Ordinary Course of
Business and in a manner consistent with past practice, except that, unless
otherwise consented to by Buyer in writing, Seller shall not sell, lease,
encumber, or otherwise transfer any assets that, but for such sale, lease,
encumbrance, or other transfer, would constitute Acquired Assets.
     (d) Notice of Developments.
     (i) CSARL, Cat UK, Cat Poland, Cat Tosno, Cat Hungary, and/or Caterpillar
may elect at any time to notify Buyer of any development causing a breach of any
of its representations and warranties in Section 3 above. Unless Buyer has the
right to terminate this Agreement pursuant to Section 9(a)(ii) below by reason
of the development and exercises that right within the period of ten
(10) business days referred to in Section 9(a)(ii) below, the written notice
pursuant to this Section 5(d)(i), unless objected to by Buyer within ten
(10) business days of such notice, will be deemed for all purposes of this
Agreement to have amended the Disclosure Schedule as of the date hereof, to have
qualified the representations and warranties contained in Section 3 above, and
to have cured any misrepresentation or breach of warranty that otherwise might
have existed hereunder by reason of the development.
     (ii) Each Party will give prompt written notice to the other Party of any
material adverse development causing a breach of any of its representations and
warranties in Section 3 and Section 4 above. Except as otherwise provided in
Section 5(d)(i), no disclosure by any Party pursuant to this Section 5(d)(ii),
however, shall be deemed to amend or supplement the Disclosure Schedule or to
prevent or cure any misrepresentation or breach of warranty.

10



--------------------------------------------------------------------------------



 



     (e) Employee Information and Consultation. The Parties will use their
reasonable best efforts to promptly take all actions and do all things
necessary, proper or advisable in order to consummate and make effective the
transactions contemplated by this Agreement having regard to discussions and
consultation with employees and employee representatives as required under
English and/or any other applicable law of the European Union.
     Section 6. Post-Closing Covenants.
     The Parties agree as follows with respect to the period following the
Closing.
     (a) General. In case at any time after the Closing any further action is
necessary or desirable to carry out the purposes of this Agreement, including
the registration and maintenance of the Caterpillar Intellectual Property, each
of the Parties will take such further action (including the execution and
delivery of such further instruments and documents) as any other Party
reasonably may request, all at the sole cost and expense of the requesting Party
(unless the requesting Party is entitled to indemnification therefor under
Section 8 below).
     (b) Transition. CSARL, Cat UK, Cat Poland, Cat Tosno, Cat Hungary, and
Caterpillar will take no action that is designed or intended to have the effect
of discouraging any licensor, customer or supplier of the Business from
maintaining the same business relationships with Buyer (with respect to the
Acquired Assets) after the Closing as it maintained with CSARL, Cat UK, Cat
Poland, Cat Tosno, Cat Hungary, or Caterpillar prior to the Closing.
     (c) Technical Assistance.
     (i) For a period of twenty-four (24) months following the Closing, CSARL,
Cat UK, Caterpillar and/or their Affiliates, through the engineering manager
referred to in Section 5.1 of the Strategic Alliance Agreement, shall provide
mutually agreed technical assistance to Buyer regarding Buyer’s receipt and use
of the Caterpillar Intellectual Property.
     (ii) Until the EAME Transition Date, Caterpillar shall, upon reasonable
prior written notice, permit JLG and its employees to have reasonable access
during normal business hours to Caterpillar’s telehandler facilities and
employees to reasonably enable JLG to employ the Caterpillar Intellectual
Property in a manner consistent with Seller’s use of the Caterpillar
Intellectual Property in respect of the Business.
     (d) Certain Provisions Regarding Assignments.
     (i) Anything in this Agreement to the contrary notwithstanding, this
Agreement shall not constitute an agreement to assign or transfer any contract
or any claim or right or any benefit or obligation thereunder or resulting
therefrom if an assignment or transfer thereof, without the consent of a third
party thereto, would constitute a breach or violation thereof or impose any
obligation or liability on CSARL, Cat UK, Cat Poland, Cat Tosno, Cat Hungary,
and/or Caterpillar and such a consent is not obtained at or prior to the
Closing, in which case the provisions of Section 6(d)(ii) shall apply.
     (ii) If a consent is required by any third party to any contract that is
intended to be an Acquired Asset and is not obtained at or before the Closing or
if an attempted transfer, conveyance or assignment is ineffective, the Parties
shall cooperate in any commercially reasonable arrangement that provides to
Buyer the benefits under, and imposes on Buyer the obligations and liabilities
under, such contract.
     (e) Caterpillar Intellectual Property Limitation. After the Closing, Buyer
will only use the Caterpillar Intellectual Property for designing,
manufacturing, having manufactured, marketing, promoting, offering to sell,
selling, leasing, financing, importing and exporting (i) Caterpillar Branded

11



--------------------------------------------------------------------------------



 



Telehandlers (as defined in the Strategic Alliance Agreement to be sold
exclusively to authorized Caterpillar Dealers), (ii) the JLG Common Platform,
and (iii) Buyer’s excavator, aerial work platform or telehandler products;
provided, however, that except as provided in clause (i) of this sentence, Buyer
will not use the Acquired Assets to produce telehandlers that, but for markings
and trade dress, are substantially similar to the B Series Telehandlers or
Compact Telehandlers for a period of three years from the ROW Transition Date.
     (f) Surplus Production Material. Promptly following the ROW Transition
Date, Cat UK shall sell to Buyer, and Buyer shall purchase from Cat UK, on an
“AS IS, WHERE IS” basis, free and clear of any lien, encumbrance, license, right
of any third party, or other restriction, but otherwise without any warranty of
any kind, all new and current surplus production material for B
Series Telehandlers and Compact Telehandlers then owned by Cat UK for a price
equal to Caterpillar’s latest purchase order price, on sixty (60) day payment
terms; provided, that Buyer shall have no obligation to purchase inventory in
excess of 3 months of anticipated future needs or obsolete inventory. Such
surplus production material shall be made available to Buyer Ex Works (Incoterms
2000) Seller’s facilities.
     (g) Infringement Cooperation. If Caterpillar suspects or determines that
any Caterpillar Intellectual Property is being infringed, misused, violated or
misappropriated by a third party’s activities, it shall promptly notify JLG in
writing. To the extent JLG elects to prosecute such infringement, misuse,
violation or misappropriation, Caterpillar shall provide reasonable assistance
to JLG, at JLG’s expense, including providing access to relevant documents and
other evidence, making its employees available at reasonable business hours, and
joining the action to the extent reasonably necessary to allow JLG to maintain
the action, establish jurisdiction or standing, or otherwise seek or recover
damages or obtain other relief.
     Section 7. Conditions to Obligation to Close.
     (a) Conditions to Buyer’s Obligation. Buyer’s obligation to consummate the
transactions to be performed by it in connection with the Closing is subject to
satisfaction of the following conditions:
     (i) The representations and warranties set forth in Section 3 above shall
have been accurate, true and correct in all material respects on and as of the
date of this Agreement and, except to the extent that any such representation or
warranty is made solely as of the date hereof or as of another date earlier than
the Closing Date, shall also be accurate, true and correct in all material
respects on and as of the Closing Date with the same force and effect as though
made by CSARL, Cat UK, Cat Poland, Cat Tosno, Cat Hungary, and/or Caterpillar
(as applicable) on and as of the Closing Date; provided, that if one or more of
such representations or warranties is not accurate, true and correct in all
material respects on and as of any such date, the conditions precedent in this
Section 7(a)(i) shall nevertheless be deemed satisfied unless the inaccuracy,
falsity or incorrectness of such representations or warranties would reasonably
be expected to have a Material Adverse Effect.
     (ii) CSARL, Cat UK, Cat Poland, Cat Tosno, Cat Hungary, and Caterpillar
shall have performed and complied with all of their covenants hereunder in all
material respects through the Closing, except to the extent that such covenants
are qualified by the term “material,” or contain terms such as “Material Adverse
Effect” or “Material Adverse Change,” in which case CSARL, Cat UK, Cat Poland,
Cat Tosno, Cat Hungary, and Caterpillar shall have performed and complied with
all of such covenants (as so written, including the term “material” or
“Material”) in all respects through the Closing;
     (iii) there shall not be any injunction, judgment, order or decree in
effect preventing consummation of any of the transactions contemplated by this
Agreement;

12



--------------------------------------------------------------------------------



 



     (iv) CSARL, Cat UK, Cat Poland, Cat Tosno, Cat Hungary, and Caterpillar
shall have delivered to Buyer a certificate to the effect that each of the
conditions specified above in Section 7(a)(i)-(iii) is satisfied in all
respects;
     (v) Seller shall have informed Buyer in writing that it has concluded to
its satisfaction any required employee, employee representative and/or trade
union information and consultation obligations in accordance with applicable law
and/or relevant agreements; and
     (vi) JLG and its Affiliates satisfying any required employee, employee
representative and/or trade union information and consultation obligations in
accordance with applicable law and/or relevant agreements.
Buyer may waive any condition specified in this Section 7(a) if it executes a
writing so stating at or prior to the Closing.
     (b) Conditions to Seller’s Obligation. Seller’s obligation to consummate
the transactions to be performed by it in connection with the Closing is subject
to satisfaction of the following conditions:
     (i) the representations and warranties set forth in Section 4 above shall
have been accurate, true and correct in all material respects on and as of the
date of this Agreement and, except to the extent that any such representation or
warranty is made solely as of the date hereof or as of another date earlier than
the Closing Date, shall also be accurate, true and correct in all material
respects on and as of the Closing Date with the same force and effect as though
made by Buyer on and as of the Closing Date;
     (ii) Buyer shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing, except to the extent
that such covenants are qualified by the term “material,” or contain terms such
as “Material Adverse Effect” or “Material Adverse Change,” in which case Buyer
shall have performed and complied with all of such covenants (as so written,
including the term “material” or “Material”) in all respects through the
Closing;
     (iii) there shall not be any injunction, judgment, order or decree in
effect preventing consummation of any of the transactions contemplated by this
Agreement;
     (iv) Buyer shall have delivered to CSARL, Cat UK, Cat Poland, Cat Tosno,
Cat Hungary, and Caterpillar a certificate to the effect that each of the
conditions specified above in Section 7(b)(i)-(iii) is satisfied in all
respects;
     (v) Seller obtaining any material third party consents described on Section
3(c) of the Disclosure Schedule;
     (vi) Cat UK and its Affiliates satisfying any required employee, employee
representative and/or trade union information and consultation obligations in
accordance with applicable law and/or relevant agreements; and
     (v) JLG shall have informed Seller in writing that it has concluded to its
satisfaction any required employee, employee representative and/or trade union
information and consultation obligations in accordance with applicable law
and/or relevant agreements.
Seller may waive any condition specified in this Section 7(b) if it executes a
writing so stating at or prior to the Closing.

13



--------------------------------------------------------------------------------



 



     Section 8. Breach of Representations; Third Party Indemnity.
     (a) Survival. Save for the indemnification provided for in Section 8(d)(v),
(viii), (ix), (xiii) and (xiv) which shall survive the Closing and shall not be
limited in time, the representations and warranties of the Parties contained
herein, and all other obligations of the Parties under this Agreement (including
with respect to indemnification), shall survive the Closing for a period of
three (3) years after the Closing Date. None of CSARL, Cat UK, Cat Poland, Cat
Tosno, Cat Hungary, Caterpillar or Buyer shall have any liability with respect
to claims first asserted in connection with any representation, warranty, or
obligation after the termination of the survival period specified in this
Section 8(a).
     (b) Remedy for Breach of Representations. Subject to Section 8(e), in the
event of any breach of or any inaccuracy in any representation or warranty made
by a Party in Section 3 or 4 (as applicable), the other Party may bring a
contract claim or action against such alleged breaching Party for such breach or
inaccuracy; provided, that the other Party shall provide written notice to such
alleged breaching Party not later than the close of business on the third
anniversary of the Closing Date, in each case with each such notice specifying
(in reasonably sufficient detail) the matter giving rise to the claim, the
nature of the claim and, so far as practicable, the amount claimed.
     (c) Indemnification by Cat IP Seller. Subject to 8(h), Cat IP Seller agrees
to indemnify Buyer against, and agrees to hold Buyer harmless from, Losses
incurred by Buyer as a result of third party claims to the extent arising out of
the Caterpillar Intellectual Property infringing, misappropriating or violating
the Intellectual Property rights of such third party (“Infringing Intellectual
Property”); provided that Buyer has used and is using the Caterpillar
Intellectual Property in accordance with the terms of this Agreement and the
Strategic Alliance Agreement; and, provided further, that Buyer shall provide
written notice to Cat IP Seller within three (3) years of the Closing Date, in
each case with each such notice specifying (in reasonably sufficient detail) the
matter giving rise to the claim, the nature of the claim and, so far as
practicable, the amount claimed. Notwithstanding the foregoing, Cat IP Seller
and their Affiliates shall have no liability or obligation whatsoever to Buyer
with respect to (i) any infringement to the extent that such infringement is due
to a modification or improvement to the Caterpillar Intellectual Property by a
Person other than Cat IP Seller or their Affiliates, (ii) any use of the
Caterpillar Intellectual Property in a manner other than the use permitted under
this Agreement, (iii) any infringement claim, on a pro rata basis, not resulting
entirely from the Caterpillar Intellectual Property, or (iv) any infringement
claim relating to the Caterpillar Intellectual Property not utilized by Seller
in the production of B Series Telehandlers or Compact Telehandlers.
     (d) Employees
     (i) The Parties agree that the Transfer Regulations apply to the
transaction effected by this Agreement to transfer the contracts of employment
of the Employees employed in the Business on the EAME Manufacturing Transition
Date from Cat UK to Buyer’s Affiliate on the EAME Manufacturing Transition Date.
     (ii) Cat UK and Buyer acknowledge and agree that, by reason of the
intention of Buyer to move the production of telehandlers to the facilities of
Buyer’s Affiliate in Maasmechelen, Belgium on and with effect from the EAME
Manufacturing Transition Date, Buyer will not, from the EAME Manufacturing
Transition Date, require the Employees to carry out work at their current place
of work, which will give rise to a potential redundancy situation as that term
is defined in section 139 Employment Rights Act 1996.
     (iii) Buyer and Cat UK agree that it will be necessary to consult with
Employee Representatives prior to the EAME Manufacturing Transition Date about
the proposed redundancies of the Employees referred to in Section 8(d)(ii)
above, pursuant to section 188 of the Trade Union and Labour Relations
(Consolidation) Act 1992. Cat UK agrees that it

14



--------------------------------------------------------------------------------



 



will conduct such consultation process as Buyer’s agent on behalf of Buyer but
will at all times consult with Buyer about the process and seek Buyer’s prior
approval (such approval not to be unreasonably withheld or delayed) to any
information to be provided to Employees as part of that process.
     (iv) If and to the extent that, pursuant to Section 8(d)(vii), it becomes
necessary for Cat UK to give notice of termination to any Employees, on behalf
of Buyer, before the EAME Manufacturing Transition Date, the Parties agree that
such dismissals will be on the grounds of redundancy as defined by section
139(1)(a)(ii) of the Employment Rights Act 1996, which will constitute an
economic, technical or organisational reason entailing changes in the workforce
of either Cat UK or Buyer in accordance with regulation 8(2) of the Transfer
Regulations.
     (v) Cat UK shall indemnify Buyer against Employment Liabilities arising
from or connected with its acts or omissions or vicarious liabilities and the
acts or omissions or vicarious liabilities of Cat UK and its Affiliates in
respect of the Employees or their Employee Representatives which occurred at any
time prior to or on the EAME Manufacturing Transition Date. For the avoidance of
doubt, this includes any protective awards under the Transfer Regulations and/or
the Trade Union and Labour Relations (Consolidation) Act 1992 to the extent that
such awards are claimed or made as a result of Cat UK’s own acts and/or
omissions and such acts and/or omissions are not caused by Buyer’s failure to
comply with its obligations under the Transfer Regulations, or any reasonable
requests for assistance with the consultation processes made by Cat UK.
     (vi) Buyer shall indemnify Cat UK and its Affiliates against any protective
awards claimed or made in respect of the Employees or their Employee
Representatives under the Transfer Regulations to the extent that such awards
are claimed or made as a result of Buyer’s failure to comply with its
obligations under the Transfer Regulations (including regulation 10(3)) and
under the Trade Union and Labour Relations (Consolidation) Act 1992 to the
extent that such awards are claimed or made as a result of Buyer’s failure to
comply with any reasonable requests for assistance with the consultation process
made of it by Cat UK.
     (vii) Prior to the EAME Manufacturing Transition Date Cat UK will either
(i) redeploy, whether to Cat UK (but not in the Business) or to any Affiliate of
Cat UK, (ii) redeploy (following consultation with Buyer and Buyer’s agreement
thereto), to Buyer or any Affiliate of Buyer, or (iii) on behalf of Buyer, give
notice to terminate lawfully with effect from, or one day after, the EAME
Manufacturing Transition Date the employments by reason of redundancy (as
defined by Section 139 Employment Rights Act 1996) of those of the Employees who
continue to be employed in the Business on the EAME Manufacturing Transition
Date. Cat UK and Buyer agree to co-operate, in good faith, to properly address
the matter of the potential redeployment of the Employees within Cat UK or its
Affiliates or to Buyer or its Affiliates, to the extent that that matter arises
during the collective consultation process. Cat UK hereby agrees to pay to the
Employees such sums as are properly payable in relation to the termination of
their employment on the grounds of redundancy for and on behalf of Buyer but at
the expense of Cat UK.
     (viii) Cat UK shall indemnify Buyer against all Employment Liabilities
arising from or connected with the terminations referred to in Section 8(d)(vii)
above other than Employment Liabilities incurred by Buyer directly as a result
of Buyer being found by an employment tribunal to have acted unfairly or
unreasonably in not considering or permitting the redeployment of any of the
Employees to identified suitable available vacancies with Buyer or any Affiliate
of Buyer.

15



--------------------------------------------------------------------------------



 



     (ix) In the event that any Employee alleges that notwithstanding
Section 8(d)(vii) his/her employment should have had effect with Buyer following
the date on which the employment of that Employee in the Business was terminated
or a tribunal or court so decides or Cat UK fails to comply with
Section 8(d)(vii), the following provisions shall apply:
     (A) Buyer may, subject to Section 8(d)(ix)(D), terminate such Employees’
employment forthwith. Section 8(d)(ix)(B) applies to this Section 8(d)(ix)(A).
     (B) Subject to Section 8(d)(ix)(C), Seller shall indemnify Buyer against
Employment Liabilities arising from or connected with any termination of
employment by Buyer pursuant to Section 8(d)(ix)(A) and Employment Costs
incurred by Buyer in respect of the relevant Employee(s)’ employment for the
period beginning with the EAME Manufacturing Transition Date and ending on the
date of the termination of employment pursuant to Section 8(d)(ix)(A) above.
     (C) The indemnity provided in Section 8(d)(ix)(B) above shall not apply to
any contractual commitment entered into by Buyer relating to or arising from
such termination and which is additional to the existing contractual
entitlements of the Employee as at the EAME Manufacturing Transition Date.
     (D) Buyer shall consult with Cat UK about any such proposed termination not
less than 3 days before any decision is made and Cat UK shall effect the
termination as agent for Buyer and on Buyer’s behalf but at all times in
consultation with Buyer.
     (x) Cat UK, acting as agent for and on behalf of Buyer (but at Cat UK’s
expense), shall up to the effective date of the termination of the employment of
the Employees pursuant to Sections 8(d) (vii) or 8(d)(ix)(A), procure that the
Employees continue to participate in any Cat UK or any Cat UK Affiliate scheme
or plan in which they participated prior to the EAME Manufacturing Transition
Date and shall otherwise continue to administer their employment as if they were
Cat UK employees.
     (xi) Both Parties shall comply with their respective obligations under the
Transfer Regulations and the Trade Union and Labour Relations (Consolidation)
Act 1992. This shall include the obligations under regulation 10(3) of the
Transfer Regulations which requires Buyer to supply to Cat UK relevant details
of the measures which it envisages taking in respect of the Employees or, if no
such measures are envisaged, that fact. Cat UK shall seek Buyer’s prior approval
(such approval not to be unreasonably withheld or delayed) to any information to
be provided to Employees in compliance with the said obligations.
     (xii) Cat UK and Buyer agree that, in the event that either of them is
required to indemnify the other in accordance with the provisions of this
Section 8(d), the following provisions will apply:
     (A) the indemnifying Party shall have conduct of the relevant litigation
and the indemnified Party shall comply with the reasonable requests of the
indemnifying Party in that respect;
     (B) the indemnified Party shall not, by act or omission, take any steps
which increases (or is likely to increase) the liability of the indemnifying
Party under the relevant indemnity without the prior written consent of the
indemnifying Party;

16



--------------------------------------------------------------------------------



 



     (C) both Cat UK and Buyer shall co-operate in good faith (including
responding promptly to requests for assistance) regarding any Employment
Liability including in respect of the use and disclosure of documents, case
preparation and the availability of witnesses;
     (D) in the conduct of any litigation (or settlement thereof) both Cat UK
and Buyer will have regard to the effects of adverse publicity on their
marketplace reputations; and
     (E) in the event that the indemnified Party fails to comply with its
obligations under this Section 8(d)(xii), the relevant indemnity shall not apply
in respect of the particular Employment Liability in question.
     (xiii) The Parties agree that Buyer and Seller will agree and implement
comparable arrangements (limited to the extent required by national legislation)
and indemnification to those set out in Sections 8(d)(i) to 8(d)(xii)
(inclusive) in respect of employees of Seller or any Seller’s Affiliate employed
outside the United Kingdom at the relevant date if the Parties, having had the
benefit of local legal advice, reasonably agree that pursuant to the
transactions envisaged by this Agreement relevant national legislation is likely
to apply to transfer the contracts of employment of any such employees on the
EAME Manufacturing Transition Date or at such other date from Seller or Seller’s
Affiliate to Buyer or Buyer’s Affiliate. Without prejudice to the generality of
the foregoing, Seller shall indemnify Buyer against Employment Costs and
Employment Liabilities arising from Seller’s acts or omissions or vicarious
liabilities and the acts or omissions or vicarious liabilities of any Seller’s
Affiliate in respect of any such employees or their Employee Representatives
which occurred at any time prior to the EAME Manufacturing Transition Date or
such other date of transfer.
     (xiv) In the event that the Parties agree that relevant national
legislation, as referred to in Section 8(d)(xiii) above, would not be likely to
apply to transfer the contracts of employment of any employee of the applicable
Seller employing such employee (the “Applicable Seller”) outside the United
Kingdom (the “Local Employees”) to Buyer or Buyer’s Affiliate, but a Local
Employee alleges that pursuant to the transactions envisaged by this Agreement
his/her employment has (or should have) so transferred to Buyer or Buyer’s
Affiliate on the EAME Manufacturing Transition Date or at such other date, or a
tribunal or court so decides, the following provisions shall apply:
     (A) both Applicable Seller, or Applicable Seller’s Affiliate, and Buyer, or
Buyer’s Affiliate, shall notify each other of such allegation or decision as
soon as reasonably practicable and, in any event, no later than 10 working days
of it becoming known to them;
     (B) Applicable Seller, or Applicable Seller’s Affiliate, shall within a
further 10 working days of such notification make an offer of employment, in
writing, to such Local Employee on terms and conditions which are no less
favourable than those applicable to him/her as at immediately before the EAME
Manufacturing Transition Date or such other relevant date;
     (C) if either Applicable Seller, or Applicable Seller’s Affiliate, fails to
make an offer as described in Section 8(d)(xiv)(B) above, or such Local Employee
has not accepted such an offer within 10 working days of his/her receipt of it,
or such Local Employee accepts such offer but fails to join Applicable Seller’s
(or Applicable Seller’s Affiliate’s) employment within 5 working days of such
acceptance, Buyer (or Buyer’s Affiliate) may, subject to Section 8(d)(xiv)(G)
terminate such Local

17



--------------------------------------------------------------------------------



 



Employee’s employment forthwith and the provisions of Sections 8(d)(xiv)(E) and
(F) shall apply;
     (D) if the relevant Local Employee accepts the offer referred to in Section
8(d)(xiv)(B) above within 10 working days of his/her receipt of it, the Parties
shall use their best endeavours to procure that within 5 working days of such
acceptance such Local Employee shall resign from the employment of Buyer (or
Buyer’s Affiliate) and commence employment with Applicable Seller (or Applicable
Seller’s Affiliate). If such Local Employee fails to resign from Buyer’s (or
Buyer’s Affiliate’s) employment within such 5 day period, Buyer (or Buyer’s
Affiliate) may, subject to Sections 8(d)(xiv)(G), terminate such Local
Employee’s employment forthwith and the applicable provisions of
Sections 8(d)(xiv)(E) and (F) shall apply;
     (E) Applicable Seller shall indemnify Buyer and keep it fully indemnified
against Employee Liabilities arising from or connected with any termination of
employment by Buyer (or Buyer’s Affiliate) pursuant to Sections 8(d)(xiv)(C) and
(D) above and all Employment Costs incurred by Buyer (or Buyer’s Affiliate) in
respect of the relevant Local Employee(s) employment for the period beginning
with EAME Manufacturing Transition Date or such other relevant date and ending
on the date of the termination of employment pursuant to Sections 8(d)(xiv)(C)
and (D) above;
     (F) the indemnity provided in Section 8(d)(xiv)(E) above shall not apply to
any contractual commitment entered into by Buyer relating to or arising from
such termination and which is additional to the existing contractual
entitlements of the Local Employee as at the EAME Manufacturing Transition Date
or such other relevant date; and
     (G) Buyer, or Buyer’s Affiliate, shall consult with Applicable Seller, or
Applicable Seller’s Affiliate, about any such termination not less than 3 days
before any decision is made and Seller (or Seller’s Affiliate) shall effect the
termination as agent for Buyer and on Buyer’s behalf but at all times in
consultation with Buyer.
     (e) Limitations on Liability of Seller. Notwithstanding any other provision
of this Agreement:
     (i) Save for any Employment Liabilities and Employment Costs incurred under
Section 8(d) and which are addressed in Section 8(d), Buyer shall have the right
to payment by CSARL, Cat UK, Cat Poland, Cat Tosno, Cat Hungary, or Caterpillar
(as applicable) for Losses incurred or suffered by Buyer under or in any manner
connected with this Agreement only if, and only to the extent that, Buyer shall
have incurred, as to all aggregated successful contract actions based on breach
of this Agreement under Section 8(b) or any other provision of this Agreement,
and indemnifiable third party claims under Section 8(c), Losses in excess of
$750,000.
     (ii) Seller shall have no liability under this Agreement in excess of
$20,000,000.00 in the aggregate (except for those indemnifiable Employment
Liabilities and Employment Costs set forth in Section 8(d), all of which are
addressed in Section 8(d)).
     (iii) SAVE FOR ANY EMPLOYMENT LIABILITIES INCURRED UNDER SECTION 8(d), IN
NO EVENT SHALL CSARL, CAT UK, CAT POLAND, CAT TOSNO, CAT HUNGARY, CATERPILLAR OR
BUYER HAVE ANY LIABILITY UNDER THIS AGREEMENT OR OTHERWISE IN CONNECTION WITH
THE TRANSACTIONS CONTEMPLATED HEREBY FOR SPECIAL, SPECULATIVE, INCIDENTAL,
PUNITIVE, INDIRECT OR CONSEQUENTIAL DAMAGES OR FOR LOST PROFITS.

18



--------------------------------------------------------------------------------



 



     (iv) THE SOLE AND EXCLUSIVE LIABILITY AND RESPONSIBILITY OF CSARL, CAT UK,
CAT POLAND, CAT TOSNO, CAT HUNGARY, AND CATERPILLAR TO BUYER UNDER OR IN
CONNECTION WITH THE ACQUIRED ASSETS, THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (INCLUDING FOR ANY SUCCESSFUL CONTRACT ACTION BASED ON
BREACH OF THIS AGREEMENT OR INDEMNIFIABLE THIRD PARTY CLAIMS UNDER THIS SECTION
8 OR FOR ANY OTHER REASON), AND THE SOLE AND EXCLUSIVE REMEDY OF BUYER WITH
RESPECT TO ANY OF THE FOREGOING, SHALL BE AS SET FORTH IN THIS SECTION 8. To the
extent that Buyer has any Losses for which it may assert any other right to
indemnification, contribution or recovery from CSARL, Cat UK, Cat Poland, Cat
Tosno, Cat Hungary, or Caterpillar (whether under this Agreement or under any
common law theory or any statute or other law), Buyer hereby waives, releases
and agrees not to assert such right, and Buyer agrees to cause each of its
Affiliates to waive, release and agree not to assert such right, regardless of
the theory upon which any claim may be based, whether contract, equity, tort,
fraud, warranty, strict liability or any other theory of liability.
     (v) Seller shall have no liability under or otherwise in connection with
this Agreement or any document delivered at the Closing or the transactions
contemplated hereby or thereby for any Loss (A) to the extent arising as a
result of any action taken or omitted to be taken by Buyer, (B) to the extent
arising from or relating to any matter disclosed on the Schedules to this
Agreement, and (C) to the extent arising from a change in law that becomes
effective after the Closing Date.
     (f) Notice of Third Party Claims; Assumption of Defense. Buyer shall give
notice as promptly as is reasonably practicable, but in any event no later than
five (5) business days after receiving notice thereof, to CSARL, Cat UK, Cat
Poland, Cat Tosno, Cat Hungary, or Caterpillar (as applicable) of the assertion
of any claim, or the commencement of any suit, action or proceeding, by any
Person not a party hereto in respect of which indemnity may be sought under this
Agreement (which notice shall specify in reasonable detail the nature and amount
of such claim together with such information as may be necessary for CSARL, Cat
UK, Cat Poland, Cat Tosno, Cat Hungary, or Caterpillar (as applicable) to
determine that the limitations in Section 8(e) have been satisfied or do not
apply); provided, that the failure of Buyer to give such notice shall not
relieve CSARL, Cat UK, Cat Poland, Cat Tosno, Cat Hungary, or Caterpillar (as
applicable) of its obligations under this Section 8 except to the extent (if
any) that CSARL, Cat UK, Cat Poland, Cat Tosno, Cat Hungary, or Caterpillar (as
applicable) shall have been prejudiced thereby. CSARL, Cat UK, Cat Poland, Cat
Tosno, Cat Hungary, or Caterpillar (as applicable) may, at its own expense, (i)
participate in the defense of any such claim, suit, action or proceeding and
(ii) upon notice to Buyer, at any time during the course of any such claim,
suit, action or proceeding, assume the defense thereof with counsel of its own
choice and in the event of such assumption, shall have the exclusive right,
subject to clause (i) of Section 8(g), to settle or compromise such claim, suit,
action or proceeding. If CSARL, Cat UK, Cat Poland, Cat Tosno, Cat Hungary, or
Caterpillar (as applicable) assumes such defense, Buyer shall have the right
(but not the duty) to participate in the defense thereof and to employ counsel,
at its own expense, separate from the counsel employed by CSARL, Cat UK, Cat
Poland, Cat Tosno, Cat Hungary, or Caterpillar (as applicable). Whether or not
CSARL, Cat UK, Cat Poland, Cat Tosno, Cat Hungary, or Caterpillar (as
applicable) chooses to defend or prosecute any such claim, suit, action or
proceeding, all of the Parties shall cooperate in the defense or prosecution
thereof.
     (g) Settlement or Compromise. Any settlement or compromise made or caused
to be made by Buyer (unless CSARL, Cat UK, Cat Poland, Cat Tosno, Cat Hungary,
or Caterpillar (as applicable) has the exclusive right to settle or compromise
under clause (ii) of Section 8(f)), CSARL, Cat UK, Cat Poland, Cat Tosno, Cat
Hungary, or Caterpillar, as the case may be, of any such claim, suit, action or
proceeding of the kind referred to in Section 8(f) shall also be binding upon
CSARL, Cat UK, Cat Poland, Cat Tosno, Cat Hungary, Caterpillar or Buyer, as the
case may be, in the same manner as if a final judgment or decree had been
entered by a court of competent jurisdiction in the

19



--------------------------------------------------------------------------------



 



amount of such settlement or compromise; provided, that (i) no obligation,
restriction or Loss shall be imposed on Buyer as a result of such settlement or
compromise without its prior written consent, which consent shall not be
unreasonably withheld, and (ii) Buyer will not compromise or settle any claim,
suit, action or proceeding without the prior written consent of CSARL, Cat UK,
Cat Poland, Cat Tosno, Cat Hungary, or Caterpillar (as applicable), which
consent shall not be unreasonably withheld.
     (h) Remedy for Intellectual Property Infringement. With respect to the
Intellectual Property infringement indemnification obligation of Cat IP Seller
under Section 8(c), Cat IP Seller may, in its sole discretion, settle any such
claim on a basis requiring Cat IP Seller to substitute for the Infringing
Intellectual Property (excluding third party intellectual property) alternative,
substantially equivalent non-infringing Intellectual Property. In the event that
any preliminary injunction, temporary restraining order, or final injunction
shall be obtained, Cat IP Seller shall promptly, at its sole option, either
(i) obtain the right for continued use of the Infringing Intellectual Property,
(ii) modify the Infringing Intellectual Property to avoid such infringement
while obtaining substantially equivalent benefit and functionality,
(iii) substitute for the Infringing Intellectual Property alternative,
substantially equivalent Intellectual Property, or (iv) indemnify Buyer for its
Losses pursuant to Section 8(c).
     (i) Time Limits. Any right to indemnification or other recovery under this
Section 8 shall only apply to Losses with respect to which the Party seeking
recovery shall have notified the other Party within the applicable time period
set forth in this Section 8. If any claim for indemnification or other recovery
is timely asserted under this Section 8, the Party seeking recovery shall have
the right to bring an action, suit or proceeding with respect to such claim
within one (1) year after first giving the other Party notice thereof, but may
not bring any such action, suit or proceeding thereafter.
     (j) Knowledge. Notwithstanding anything contained herein to the contrary,
no Party shall have (i) any liability for any breach of or inaccuracy in any
representation or warranty by such Party, if the other Party or its officers,
employees, counsel or other representatives (A) had Knowledge at or before the
Closing of the facts as a result of which such representation or warranty was
breached or inaccurate, or (ii) any liability after the Closing for any breach
of or failure to perform before the Closing any covenant or obligation of such
Party if the other Party or its officers, employees, counsel or other
representatives had Knowledge at or before the Closing of such breach or
failure.
     (k) Net Losses and Subrogation.
     (i) Notwithstanding anything contained herein to the contrary, the amount
of any Losses incurred or suffered by any Party seeking indemnification or
recovery under this Section 8 (for the avoidance of doubt, including such
Party’s Affiliates) shall be calculated after giving effect to (A) any insurance
proceeds received by the Party seeking recovery with respect to such Losses,
(B) any Tax benefit realized by the Party seeking recovery arising from the
facts or circumstances giving rise to such Losses and (C) any recoveries
obtained by the Party seeking recovery from any other third party. The Party
seeking recovery shall exercise commercially reasonable efforts to obtain such
proceeds, benefits or recoveries. If any such proceeds, benefits or recoveries
are received by the Party seeking recovery with respect to any Losses after the
other Party has made a payment to the Party seeking recovery with respect
thereto, the Party seeking recovery shall pay to the other Party the amount of
such proceeds, benefits or recoveries (up to the amount of the other Party’s
payment).
     (ii) Upon making any payment to the Party seeking recovery in respect of
any Losses, the other Party will, to the extent of such payment, be subrogated
to all rights of the Party seeking recovery against any third party in respect
of the Losses to which such payment relates. The Parties will execute upon
request all instruments reasonably necessary to evidence or further perfect such
subrogation rights.

20



--------------------------------------------------------------------------------



 



     (l) Purchase Price Adjustments. To the extent permitted by law, any amounts
payable under Section 8(b), (c) or (d) shall be treated by Buyer and Seller as
an adjustment to the Purchase Price.
     Section 9. Termination.
     (a) Termination of Agreement. Certain of the Parties may terminate this
Agreement as provided below:
     (i) Buyer and Seller may terminate this Agreement by mutual written consent
at any time prior to the Closing;
     (ii) Buyer may terminate this Agreement by giving written notice to CSARL,
Cat UK, Cat Poland, Cat Tosno, Cat Hungary, and Caterpillar at any time prior to
the Closing in the event (A) CSARL, Cat UK, Cat Poland, Cat Tosno, Cat Hungary,
or Caterpillar has within the then previous ten (10) business days given Buyer
any notice pursuant to Section 5(d)(i) above, and (B) the development that is
the subject of the notice has had a Material Adverse Effect;
     (iii) Buyer may terminate this Agreement by giving written notice to CSARL,
Cat UK, Cat Poland, Cat Tosno, Cat Hungary, and Caterpillar at any time prior to
the Closing (A) in the event CSARL, Cat UK, Cat Poland, Cat Tosno, Cat Hungary,
or Caterpillar has breached any material representation, warranty, or covenant
contained in this Agreement (other than the representations and warranties in
Section 3(i)-(k) above) in any material respect, Buyer has notified CSARL, Cat
UK, Cat Poland, Cat Tosno, Cat Hungary, or Caterpillar (as applicable) of the
breach, and the breach has continued without cure for a period of thirty
(30) days after the notice of breach or (B) if the Closing shall not have
occurred on or before March 1, 2006, by reason of the failure of any condition
precedent under Section 7(a) hereof (unless the failure results primarily from
Buyer itself breaching any representation, warranty, or covenant contained in
this Agreement); and
     (iv) CSARL, Cat UK, Cat Poland, Cat Tosno, Cat Hungary, and Caterpillar may
terminate this Agreement by giving written notice to Buyer at any time prior to
the Closing (A) in the event Buyer has breached any material representation,
warranty, or covenant contained in this Agreement in any material respect,
CSARL, Cat UK, Cat Poland, Cat Tosno, Cat Hungary, or Caterpillar has notified
Buyer of the breach, and the breach has continued without cure for a period of
thirty (30) days after the notice of breach or (B) if the Closing shall not have
occurred on or before March 1, 2006, by reason of the failure of any condition
precedent under Section 7(b) hereof (unless the failure results primarily from
CSARL, Cat UK, Cat Poland, Cat Tosno, Cat Hungary, or Caterpillar itself
breaching any representation, warranty, or covenant contained in this
Agreement).
     (b) Effect of Termination. If a Party terminates this Agreement pursuant to
Section 9(a) above, all rights and obligations of the Parties hereunder shall
terminate without any liability of a Party to the other Parties (except for any
liability of a Party then in breach).
     Section 10. Miscellaneous.
     (a) Press Releases and Public Announcements. No Party shall issue any press
release or make any public announcement relating to the subject matter of this
Agreement prior to the Closing without the prior written approval of the other
Parties; provided, however, that any Party may make any public disclosure it
believes in good faith is required by applicable law or any listing or trading
agreement concerning its publicly traded securities (in which case the
disclosing Party will use its reasonable best efforts to advise the other
Parties prior to making the disclosure).

21



--------------------------------------------------------------------------------



 



     (b) No Third-Party Beneficiaries. Except as maybe specifically provided in
this Agreement with respect to Affiliates, this Agreement shall not confer any
rights or remedies upon any Person other than the Parties and their respective
successors and permitted assigns.
     (c) Entire Agreement. With the exception of the confidentiality obligations
found in the Confidentiality Agreement between Caterpillar Inc. and Buyer dated
as of March 29, 2005, as amended, which confidentiality obligations shall
continue for a period of two years after the Closing Date, this Agreement, the
Strategic Alliance Agreement and the Component Supply Agreement constitute the
entire agreement between the Parties and supersede any prior understandings,
agreements (including the Letter of Intent between the Parties dated as of
August 24, 2005), or representations by or between the Parties, written or oral,
to the extent they relate in any way to the subject matter hereof.
     (d) Succession and Assignment. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns. Except as otherwise provided herein, no Party may assign
either this Agreement or any of its rights, interests, or obligations hereunder
without the prior written approval of the other Parties; provided, however, that
for the avoidance of doubt, CSARL, Cat UK, Cat Poland, Cat Tosno, Cat Hungary,
Caterpillar or Buyer may (i) assign any or all of its rights and interests
hereunder to one or more of its Affiliates, and (ii) designate one or more of
its Affiliates to perform its obligations hereunder (in any or all of which
cases CSARL, Cat UK, Cat Poland, Cat Tosno, Cat Hungary, Caterpillar or Buyer,
as the case may be, shall nonetheless remain responsible for the performance of
all of its obligations hereunder).
     (e) Counterparts. This Agreement may be executed in one or more
counterparts (including by means of facsimile), each of which shall be deemed an
original but all of which together will constitute one and the same instrument.
     (f) Construction. The recitals and section headings contained in this
Agreement are inserted for convenience only and shall not affect in any way the
meaning or interpretation of this Agreement.
     (g) Notices. Any notice, request, instruction or other document to be given
hereunder by a Party shall be in writing and shall be deemed to have been given
(a) when received if given in person or by courier or a courier service, (b) on
the date of transmission if sent by telex, facsimile or other wire transmission
(receipt confirmed) or (c) five (5) business days after being deposited in the
mail, certified or registered, postage prepaid:
If to Seller:
Caterpillar Hungary Components Manufacturing Ltd.
2117 Isaszeg Hrsz
0185/3, Hungary
Attn: Managing Director
Facsimile:
Caterpillar S.A.R.L.
76 Route de Frontenex
P.O. Box 6000
Geneva 6, 1211, Switzerland
Attn: Associate General Counsel
Facsimile: +41-22-849.4982
Caterpillar Poland Sp. z o.o.,
U1. Lubielski 74
23-300, Janow Lubelski, Poland

22



--------------------------------------------------------------------------------



 



Attn: Managing Director
Facsimile: +48-15 8725160
Caterpillar Tosno, L.L.C.
1/1 Moskovskoye shosse
Leningradskaya Olbast
Tosno, Russia 187000
Attn: General Director
Facsimile: +7-812-953.9993
Caterpillar (U.K.) Limited
Peckleton Lane, Co. Desford
Leicester, England LE9 9JT, United Kingdom
Attn: Managing Director
Facsimile: +44 1733 584905
Caterpillar Inc.
100 N.E. Adams St.
Peoria, Illinois 61629-9600
Attn: Associate General Counsel
Facsimile: (309) 675-1795
If to Buyer:
JLG Industries, Inc.
13224 Fountainhead Plaza
Hagerstown, Maryland 21742-2678
Attn: Senior Vice President and General Counsel
Facsimile: (240) 313-1807
with a copy to:
Covington & Burling
1201 Pennsylvania Avenue, NW
Washington, DC 20004
Attn: W. Andrew Jack, Esq.
Facsimile: (202) 662-6291
or such other address as any Party may from time to time specify by notice to
the other Parties. Any Party may change the address to which notices, requests,
demands, claims and other communications hereunder are to be delivered by giving
the other Parties notice in the manner herein set forth.
     (h) Applicable Law; Choice of Forum. This Agreement shall be governed by
and construed and enforced in accordance with the domestic laws of the State of
Illinois without giving effect to any choice or conflict of law provision or
rule (whether of the State of Illinois or of any other jurisdiction) that would
cause the application of laws of any jurisdiction other than the State of
Illinois.
     (i) Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by CSARL, Cat UK,
Cat Poland, Cat Tosno, Cat Hungary, Caterpillar and Buyer. No waiver by a Party
of any provision of this Agreement or any default, misrepresentation, or breach
of warranty or covenant hereunder, whether intentional or not, shall be valid
unless the same shall be in writing and signed by CSARL, Cat UK, Cat Poland, Cat
Tosno, Cat Hungary, Caterpillar or Buyer (as applicable) making such waiver, nor
shall such waiver be deemed to extend to any prior or subsequent default,
misrepresentation, or breach of warranty or

23



--------------------------------------------------------------------------------



 



covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such occurrence.
     (j) Severability. Any term or provision of this Agreement that is invalid
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.
     (k) Expenses. Buyer and Seller will each bear its own costs and expenses
(including legal fees and expenses) incurred in connection with this Agreement
and the transactions contemplated hereby. Without limiting the generality of the
foregoing, all transfer, documentary, sales, use, stamp, registration and other
such Taxes, and all conveyance fees, recording charges and other fees and
charges (including any penalties and interest) incurred in connection with the
consummation of the transactions contemplated by this Agreement shall be paid by
Buyer when due, and Buyer will, at its own expense, file all necessary Tax
Returns and other documentation with respect to all such Taxes, fees and
charges, and, if required by applicable law, the Parties will join in the
execution of any such Tax Returns and other documentation.
     (l) Construction. The Parties have participated jointly in the negotiation
and drafting of this Agreement. In the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of the authorship of any of the
provisions of this Agreement. Any reference to any federal, state, local, or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise.
Unless the context requires otherwise, singular includes plural and vice versa
and any gender includes every gender, and where any word or phrase is given a
defined meaning, any other grammatical form of that word or phrase will have a
corresponding meaning. The word “including” shall mean “including without
limitation”.
     (m) Incorporation of Exhibits and Schedules. The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof.
     (n) Bulk Transfer Laws. Buyer and Seller, on behalf of themselves and their
respective Affiliates, hereby waive compliance by the other Parties (and the
other Parties’ Affiliates) with the provisions of any bulk transfer laws of any
jurisdiction in connection with the transactions contemplated by this Agreement.
     (o) Remittances. All remittances, payments, mail and other communications
relating to the Acquired Assets received by Seller at any time after the Closing
Date shall be promptly turned over to Buyer by Seller. All remittances,
payments, mail and other communications relating to any asset that is not an
Acquired Asset received by Buyer at any time after the Closing Date shall be
promptly turned over to Seller by Buyer.
     (p) VAT. The Purchase Price is exclusive of VAT. If any VAT is payable by a
Seller entity in respect of the sale of any of the Acquired Assets pursuant to
this Agreement, subject to provision of a VAT invoice for such amount in the
form referred to below, an additional amount shall be payable in respect of the
purchase of such Acquired Assets equal to VAT at the applicable rate on such
part of the Purchase Price as is attributed to those Acquired Assets pursuant to
this Agreement. Such additional amount shall be payable to the relevant Seller
entity by the Designated Purchaser of the relevant Acquired Assets (or by Buyer
if there is no Designated Purchaser of those Acquired Assets). Any such
additional amount shall be payable not later than 14 days after delivery to such
Designated Purchaser (or to Buyer, if applicable) of a VAT invoice in the
prescribed form correctly issued by the relevant Seller entity to the relevant
Designated Purchaser (or to Buyer, if applicable). Section 10(k) shall have no
application in relation to any VAT which is covered by this clause.

24



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the date
first above written.

                  JLG INDUSTRIES, INC.    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                CATERPILLAR S.A.R.L.    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                CATERPILLAR (U.K.) LIMITED    
 
           
 
  By:        
 
           
 
      Name: Klaus O. Ukens    
 
      Title: Attorney-in-Fact    
 
                CATERPILLAR POLAND SP. Z O.O.    
 
           
 
  By:        
 
           
 
      Name: Klaus O. Ukens    
 
      Title: Attorney-in-Fact    
 
                CATERPILLAR TOSNO, L.L.C.    
 
           
 
  By:        
 
           
 
      Name: Klaus O. Ukens    
 
      Title: Attorney-in-Fact    
 
                CATERPILLAR HUNGARY COMPONENTS MANUFACTURING LTD    
 
           
 
  By:        
 
           
 
      Name: Klaus O. Ukens    
 
      Title: Attorney-in-Fact    
 
                CATERPILLAR INC.    
 
           
 
  By:        
 
           
 
      Name: Klaus O. Ukens    
 
      Title: Attorney-in-Fact    

25